Citation Nr: 0515654	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the left tibia.

3.  Entitlement to service connection for low back pain.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).  

Procedural history

The veteran served on active duty from July 2000 to February 
2001.

In an April 2002 rating decision, the veteran was granted 
service connection for residuals of a stress fracture of the 
right tibia and for residuals of a stress fracture of the 
left tibia.  Each disability was assigned a noncompensable 
rating.  Entitlement to service connection for a low back 
disability was denied.  The veteran filed a timely notice of 
disagreement (NOD) in October 2002 concerning the ratings 
assigned his noncompensable service-connected disabilities.  
He also referred to his back disability.  The RO issued a 
Statement of the Case as to these three issues in April 2003.  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in May 2003.  

This matter was previously before the Board in May 2004.  At 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for further development, to include scheduling a VA medical 
examination.  As will be explained in greater detail below, 
the AOJ, to the extent practicable, has complied with this 
instruction but the veteran did not report for this scheduled 
examination.  In February 2005, the AMC issued a Supplemental 
Statement of the Case which continued to deny the three 
claims.  The case has been returned to the Board for further 
appellate proceedings.  




FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo VA examinations which were scheduled to evaluate 
his service-connected residuals of stress fractures to his 
right and left tibias.

2.  The veteran has not submitted any additional written 
communication concerning his claims since filing a May 2003 
substantive appeal.

3.  There is not of record medical evidence documenting a 
current back disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for the residuals of a stress fracture to the right 
tibia is denied based on the veteran's failure to report for 
a scheduled VA examination. 38 C.F.R. § 3.655 (2004).

2. The claim of entitlement to an increased disability rating 
for the residuals of a stress fracture of the left tibia is 
denied based on the veteran's failure to report for a 
scheduled VA examination. 38 C.F.R. § 3.655 (2004).

3.  Because of the veteran's lack of cooperation with VA 
since May 2003, and specifically by failing to report for 
scheduled VA examinations and failing to present medical 
evidence regarding his back disability, he has abandoned this 
claim. 38 C.F.R. § 3.158 (2004).

4.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran perfected an appeal as to his claims of 
entitlement to an increased evaluation for service connected 
residuals of stress fractures to the right and left tibias 
and service connection of a back condition.  

The Board will address the two increased rating claims 
together, as they involve virtually identical issues and are 
being disposed of in the same manner.  The Board will then 
move on to a discussion of the service connection issue.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the right tibia.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a stress fracture 
of the left tibia.

The veteran perfected his appeal as to increased rating 
claims pertaining to service-connected residuals of stress 
fractures to his left and right tibias.  The Board, in its 
May 2004 remand, determined that a VA medical examination was 
required in order to fairly evaluate the issues.  The 
examination was scheduled in December 2004.  The veteran 
failed to report.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Under the VCAA, VA has an expanded duty to inform the veteran 
of the evidence needed to substantiate his claim.  See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.
However, because as explained below these two increased 
rating claims are being denied as a matter of law, the notice 
provisions of the VCAA are inapplicable.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].

The Board additionally observes that in any event VA in fact 
complied with the provisions of the VCAA as to notice as well 
as duty to assist.  December 2001, May 2004 and November 2004 
letters to the veteran specifically informed him of his 
responsibilities and those of VA with respect to the 
development of his claims.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, VA attempted to assist the veteran in the 
development of his claims.  VA's efforts were thwarted by 
lack of cooperation on the part of the veteran.
Specifically, the RO scheduled a VA medical examination in 
December 2004 to determine the severity of the veteran's 
service-connected bilateral tibia conditions.  The veteran 
failed to appear for the examination without explanation.  

VA adjudicators determined that the record in this case is 
incomplete and attempted to supplement the record by 
obtaining additional medical evidence.  This supplementation 
of the record is not motivated by a desire to deny the 
veteran's claims, but by the mandate contained in the statute 
and regulation. See, in particular, 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.   Such examination was "necessary" because 
the record on appeal is virtually devoid of useful 
information concerning the current severity of the bilateral 
leg condition.  The last medical evidence of record, the 
report of a January 2002 VA examination, in essence indicated 
that stress fractures existed but did not describe how these 
impacted on the veteran's daily functioning.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995) [VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability].     

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The veteran, in his September 2002 notice of disagreement, 
stated that "evidence will be submitted in the future."  He 
never submitted the promised evidence.  He also failed to 
report for the scheduled VA examination in December 2004.  he 
has not explained this failure to report, nor has he since 
contacted VA.

The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim.  Any further attempts to 
assist the veteran in developing his claims would result in 
needless delay, and are thus unwarranted.

The Board further notes that the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in the May 2003 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  

Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. See 38 
C.F.R. § 3.655 (2004); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to 
increased ratings for the residuals of a stress fracture to 
the right tibia and residuals of a stress fracture to the 
left tibia must be denied under the provisions of 38 C.F.R. § 
3.655 (2004).  It is clear that the veteran has refused to 
report for a VA examination deemed necessary to evaluate 
these claims.  There is no indication that such failure by 
the veteran to report was for good cause shown.  

In January 2002, in connection with the veteran's initial 
claim of entitlement to service connection, the RO referred 
the veteran for a VA examination.  The VA examination report 
noted that the examiner did not review the veteran's claims 
file either before or after he examined the veteran.  The 
examination report, in essence, identified stress fractures 
in both legs.  There has been added to the record no 
additional medical evidence since that examination.  

The January 2002 examination was sufficient for the purpose 
of establishing service connection in that it demonstrated 
that the claimed disabilities existed.  The veteran disagreed 
with the noncompensable ratings which were assigned by the RO 
in April 2002, thus in essence indicating disagreement with 
the adequacy of the January 2002 examination.  

In order for an examination to be adequate for rating 
purposes, each disability must be reviewed in the context of 
its history.  See 38 C.F.R. §§ 4.1, 4.41 (2004).  If an 
evaluation report does not provide sufficient detail of the 
disability, then the examination is deemed inadequate for 
rating purposes and it must be returned for further detail.  
See 38 C.F.R. § 4.2 (2004).  Because the examination afforded 
the veteran in January 2002 was for the purpose of 
establishing service connection and not primarily for rating 
purposes, and because the examination was accomplished 
without reference to the veteran's claims file, the Board 
concluded that further development was needed.  The matter 
was remanded in May 2004 so that an additional examination 
could be scheduled.  The veteran was notified of that 
examination by letter from the VA Appeals Management Center 
dated November 15, 2004.  There is no indication that the 
veteran did not receive that letter.  The veteran was 
specifically informed of the time and place of the 
examination by letter from the VA Medical Center in San Juan, 
Puerto Rico, a copy of which is also in the file.  The 
veteran did not report for the examination, and has not since 
contacted   
VA, either to explain his failure to report of to request 
that the examination be rescheduled.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
these claims, including in the Board's may 14, 2004 remand.  
The Board further notes that the AOJ's November 2004 notice 
to appear for the December 2004 VA examination specifically 
informed the veteran that if he failed to report, he risked a 
disallowance of his claims.  There is no correspondence or 
report of contact from the veteran of record which would 
explain his failure to report for the examination. 

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2004)] for failing to report 
for a scheduled examination.  In this case, the veteran has 
not corresponded with VA since May 2003 and has in fact 
provided no "adequate reason" or "good cause" for the his 
failure to report to be examined when VA so requested.

The facts in this case are clear.  Entitlement to the 
benefits the veteran seeks (compensable disability ratings) 
cannot be established based on the extremely sketchy and 
stale evidence now of record.  See 38 C.F.R. §§ 3.326(a), 
3.655(a).  The veteran did not submit medical evidence as he 
promised in September 2002.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to present and support a 
claim for benefits]; see also 38 C.F.R. § 3.326(b) [provided 
that it is adequate for rating purposes, other medical 
evidence  may be accepted for rating a claim without further 
examination].  The veteran failed to report for VA 
examination which was scheduled pursuant to the Board's 
remand.  No good cause or adequate reason has been 
demonstrated for his failure to appear or to be examined.  

This case fall squarely within the provisions of 38 C.F.R. § 
3.655, which  provides that when an examination is scheduled 
in conjunction with a claim for increase or any original 
claim other than an original compensation claim, the claim 
shall be denied.  Accordingly, based on the veteran's failure 
to report for the December 2004 VA examination, the claims 
for increased ratings for the residuals of stress fractures 
to the right tibia and residuals of stress fractures to the 
left tibia are denied as a matter of law.  See 38 C.F.R. § 
3.655 (2004).

Additional matter

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through notice of the scheduled examinations 
provided by VA on November 15, 2002, was fully apprised of 
the consequences of his failure to report for scheduled VA 
examinations.  

3.  Entitlement to service connection for low back pain.

The VCAA

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the April 
2003 SOC and the February 2005 SSOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2001 and May 2004, which was specifically intended 
to address the requirements of the VCAA.  The December 2001 
letter from the RO explained in detail the evidence needed to 
substantiate his claim, such as private and VA medical 
records.  Moreover, this letter informed the veteran that 
"to establish entitlement for service-connected compensation 
benefits, the evidence must show three things....an injury in 
military service...a current physical or mental 
disability...[and] a relationship between a current disability 
and an injury, disease or event in service."  The letter 
additionally advised the veteran of the evidence which the RO 
had already requested in support of his claim.  Thus, this 
letter, along with the April 2003 SOC and the February 2005 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case and what 
evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2001 letter, the veteran was informed that VA "will 
make reasonable efforts to help you get evidence necessary to 
support your claim."  The letter further advised that VA was 
responsible for getting "records from other Federal 
agencies" and would also seek medical records and employment 
records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its December 2001 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal government department or agency."  
The veteran was also informed that he was responsible to sign 
a release to give VA the authority to request documents from 
private sources.  

The December 2001 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [See the December 2001 
letter, pages 1, 2, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2001 letter directed the 
veteran to provide VA with "the name of the person, agency 
or company who has records you think will help us decide your 
claim." The veteran was further advised that he could either 
describe these records or "you can get these records 
yourself and send them to us".  This complies with the 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.  The Board notes that 
in the nearly four years since the veteran received this 
letter he has not submitted any additional evidence to VA.  
Moreover, he has not described any evidence that he wished 
for VA to obtain.  

The Board finds that these documents properly notified the 
veteran of the information, and medical or lay evidence, not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the December 2001 letter expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO in 
April 2002, prior to the expiration of the one-year period 
following the December 2001 VCAA letter, does not render the 
RO's notice invalid or inadequate.  The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  However, as noted above, the 
veteran's claim was first adjudicated after the veteran had 
received appropriate VCAA notice.  Thus, any concerns 
expressed in Pelegrini do not apply.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

The Board finds that under the circumstances presented in 
this case reasonable efforts have been made by the RO to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.

The RO obtained the veteran's service medical records.  The 
RO provided the veteran with a VA Compensation and Pension (C 
& P) examination in January 2002.  As noted above, the 
veteran advised in October 2002 that additional medical 
evidence would be forthcoming, however, he has not to date 
submitted that evidence or a description of that evidence.  

As has been discussed above, the Board remanded this case in 
May 2004 so that an additional medical examination of the 
veteran could be accomplished.  Letters were sent to the 
veteran at the last address of record in November 2004 
notifying him that a VA examinations was to be scheduled and 
advising him of the possible consequence of his failure to 
report for such examination.  A follow up letter was sent in 
December 2004 advising the veteran that his examination was 
scheduled for later in December 2004.  The veteran failed 
without explanation to report for the examination.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  As discussed above, the 
Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood, supra.  In this 
regard, the Board notes that the veteran has had no contact 
with VA since May 2003, a period of over two years.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the current 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a Board hearing and was 
presented several options for presenting personal testimony; 
he indicated in his May 2003 VA Form 9 that he did not want a 
BVA or RO hearing.  Moreover, the veteran was advised by May 
2004 letter or his right to appoint a representative.  The 
veteran has not responded to that letter and has not 
appointed a representative.  

Accordingly, the Board will proceed to a decision.



Pertinent law and regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned. After the expiration of one year, further action 
will not be taken unless a new claim is received.  38 C.F.R. 
§ 3.158(a) (2004).

Service connection  - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Factual Background

The veteran's service medical records have been obtained and 
associated with the veteran's claims folder.  The veteran's 
service medical records are pertinently negative for any 
complaint or diagnosis of a back disability.  In a February 
2001 sworn statement related to the veteran's discharge 
proceedings, the veteran described various physical problems 
during service.  The veteran did not mention any instance of 
back pain.  

The January 2002 VA general  medical examination did not 
include a diagnosis of a back disorder.  In April 2002 the RO 
denied the veteran's claim of entitlement to service 
connection of a back disability due to an absence of medical 
evidence of a current disability.  The veteran appealed.  In 
his NOD, he stated that he would submit further medical 
evidence regarding his back condition.  No further evidence 
on that issue has been forthcoming.  

In May 2003, the veteran submitted his substantive appeal.  
This was the last contact VA has had with the veteran.

In May 2004, the AMC sent the veteran a letter to his address 
of record advising the veteran of the status of his claim and 
the need to submit additional evidence.  The veteran did not 
respond.  In November 2004, the AMC sent the veteran a letter 
advising him that a VA examination would be scheduled and 
advising him that failure to report for the examination could 
result in adverse action on his claim.  The veteran did not 
respond.  

In December 2004, the RO sent a certified letter to the 
veteran at his address of record advising him that a VA 
examination had been scheduled for December 20, 2004.  The 
letter was evidently delivered.  The veteran did not appear 
for the scheduled examination and has not since contacted VA.  

Analysis

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board believes that the veteran's claim of entitlement to 
service connection of a back disability has been abandoned.  
In the alternative, the Board has considered the claim on its 
merits.

Abandoned claim

The Board's review of the claims folder reveals that the 
veteran has not reported for the December 2004 VA 
examination; he did not respond to VA's May 2004 inquiry; and 
indeed he has not communicated with VA since filing his 
substantive appeal in may 2003, a period of over two years.  

As indicated above, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2004).  
Therefore, the veteran's failure to report for the December 
2004 VA examination does not result in a denial as a matter 
of law for his service connection claim.  However, given the 
above factual background, and for reasons which will be 
explained in detail below, the Board finds that the veteran 
has abandoned his claim within the meaning of 38 C.F.R. § 
3.158 (2004) and that the claim is denied on that basis.

Despite repeated efforts of the AOJ to contact him and assist 
him in the development of his claim, the veteran has not been 
heard from for two years.  It is now well-established that it 
is the claimant's responsibility to keep VA advised of his 
whereabouts.  See Hyson, supra.  The record in this case 
reveals that the RO sent the veteran requests for specific 
evidence, in the form of the May 2004 VCAA letter, the 
November 2004 letter regarding the need for medical 
examination, the December 2004 certified letter notifying the 
veteran of the scheduled examination and the February 2005 
SSOC, to the veteran at his latest address of record.  
The veteran failed to respond to any of this correspondence.  
None of these communications has been returned as 
undeliverable; there is no indication that the veteran has 
not received the additional correspondence.    

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  It appears that the 
AOJ made exhaustive efforts to contact the veteran, sending 
correspondence via certified mail and providing the veteran 
with a series of letters explaining the status of his claim.  
There is not of record any correspondence or report of 
contact from the veteran which would explain the lack of a 
response to VA's requests.  

The record is irrefutable: veteran has plainly ignored VA's 
requests for evidence and information; he has not reported 
for examinations mandated by the Board's remand; and he has 
described or provided the additional evidence which he knew 
was necessary in order for his claim to be successful.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.  So it is in 
this case.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the February 2005 SSOC, while noting the veteran's failure 
to submit additional evidence on his claim, the RO denied the 
veteran's claim on the merits rather than as being abandoned.  
[The Board will address the merits of the claim below.]  When 
the Board addresses in its decision a question that has not 
been addressed by the RO it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby.  See Bernard, supra. 

The Board concludes, however, that the veteran has been 
provided with specific notice of the possibility of his claim 
being denied due to his failure to cooperate with VA, as well 
as ample opportunity to explain his actions (or, rather, 
inactions).  In the April 2003 SOC, the veteran received 
notice that without additional evidence of a current 
disability, his claim was and would continue to be denied.  
Moreover, in the AMC's November 2004 letter, the veteran was 
explicitly notified that failure to report for a VA 
examination may result in the denial of his claim.  He was 
put on further notice by the February 2005 SSOC that his 
claim had been denied and that his failure to respond to a 
request for evidence was a contributing factor.  Thus, the 
veteran has been accorded amply due process.

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to 
requests for evidence sent to his latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.

Merits decision

The Board will alternatively decide the claim on its merits, 
as did the RO.

As discussed above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to Hickson element (1), current disability, the 
record on appeal shows that no back disorder disability has 
been diagnosed or treated.  The only diagnosis associated 
with the veteran's January 2002 VA examination is low back 
pain.  However, symptoms alone, such as subjective complaints 
of back pain without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for a back disability fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records do 
not document that the veteran sought treatment for any back 
injury or back disease during service.  Accordingly, element 
(2), in-service incurrence of disease or injury, has also not 
been satisfied.  

Turning to Hickson element (3), medical nexus, because the 
medical evidence of record does not show a current disability 
or in-service injury, it follows that there can be no finding 
of nexus, and none appears in the record.  

In short, the service medical records further indicate that 
no back disability was diagnosed in-service and none has been 
diagnosed in the post-service VA examination.  In the absence 
of evidence of a current disability, an in-service incurrence 
of disease or injury or any medical nexus, all three elements 
required for service connection have not been met.  

Conclusion
 
For reasons and bases discussed in detail above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  The benefit sought on appeal is accordingly 
denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased evaluation for service connected 
residuals of a stress fracture of the right tibia is denied.  

Entitlement to an increased evaluation for service connected 
residuals of a stress fracture of the left tibia is denied.  

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


